Citation Nr: 1741908	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an extraschedular rating for bilateral hearing loss, to include consideration of the collective impact of multiple service-connected disabilities pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  The Veteran timely appealed.

The Veteran testified during a Board video-conference hearing in October 2016 before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

As explained in detail below, the Board has expanded the appeal to include the issues of a TDIU on an extraschedular basis, as well as entitlement to an extraschedular rating for bilateral hearing loss, to include the collective impact of all service-connected disabilities, as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, the Veteran's bilateral hearing loss is currently rated as noncompensable.  During the Board hearing, he and his representative contended that the September 2013 statement of the case incorrectly assigned  the numerical designation of II, rather than the correct III, for his left ear hearing loss.  See 38 § CFR 4.85.  The Veteran also indicated his hearing was worse than depicted in the February 2011 VA examination and that his hearing loss has worsened since then.

The Board agrees that the September 2013 statement of the case should have assigned a numerical designation of III for the left ear hearing loss based on the speech recognition score of 80 percent in the left ear and an average decibel loss of 26.25.  See id.  Although such error would not change the outcome of the rating assigned, in light of the Veteran's statements indicating the inadequacy of the VA examination and worsening of his hearing loss disability since, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the Board hearing, the Veteran indicated he was previously in sales and sales management and that his hearing loss and tinnitus prevents him from obtaining a full time job.  Thus, there is some evidence of unemployability due to the Veteran's bilateral hearing loss and tinnitus disabilities, thus, the issue of entitlement to a TDIU has been raised.   Therefore, the issue of a TDIU on an extraschedular basis pursuant to 4.16(b) should be adjudicated in the first instance by the RO. 

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The above evidence reflects that the collective impact of the Veteran's bilateral hearing loss and tinnitus could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating based on the collective impact of all service-connected disabilities should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an audiologist to determine the current nature and severity of his hearing loss disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted. 

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

2.  After undertaking any appropriate development, to include providing the Veteran with the TDIU application form (VA Form 21-8940), refer the claim for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), as well as the claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) based on collective impact of multiple disabilities, to the Director of Compensation Service.

3.  After the above action is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


